Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 1 of 15

UNITED STATES DISTRICT COURT
for the DISTRICT OF MASSACHUSETTS

No. 2021-
DANILO DE PAULA VIEIRA,

Petitioner,
Vv.

DJAIANE AQUINO DE SOUZA,
Respondent.

VERIFIED REDACTED COMPLAINT FOR
RETURN OF MINOR CHILD TO BRAZIL
PURSUANT TO THE APPLICABLE HAGUE CONVENTION and
FEDERAL LAW, and other associated relief

10 JURISDICTION AND VENUE.

1.1. Jurisdiction is based on the Convention on the Civil Aspects of
International Child Abduction (hereafter Convention) (Exhibit 1), done at the
Hague on 25 October 1980, effective in these United States on July 1, 1988 as
published in the Federal Register, Vol. 53, No. 122, Friday, June 24, 1988, p. 23843.

FN! The Petitioner also asks this Honorable Court to take Judicial Notice of the

 

‘The objects of the Convention are:

Article 1{a) to secure the prompt return of child wrongfully removed to or retained in any
Contracting State; and

Article 1(b) to ensure that rights of custody and of access under the law of one Contracting
State are effectively respected in the other Contracting States.

Article 3 provides that the removal or the retention of a child is to be considered wrongful
where -- "(a) it is in breach of nights of custody attributed to a person ... under the law of the State in
which the child was habitually resident immediately before the removal or retention;" and "(b) at the
time of the removal or retention_those rights were actually exercised either jointly or alone, or would
have been so exercised but for the removal or retention." (Emphasis supplied).

Complaint - Page 1 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 2 of 15

"Analysis of Hague Convention," prepared by the U.S. State Department (Exhibit
2).

1.2 Both the USA and Brazil have been signatories (Contracting States) to
the Convention at all relevant times.

1.3 Jurisdiction is also based on the International Child Abduction
Remedies Act (hereafter ICARA), 42 U.S.C. 11601, 11603(a) (Exhibit 3), FN? which

establishes procedures for implementation of the Convention in the United States.

ICARA states at §11601:

(b) (1) It is the purpose of this chapter
to establish procedures for the
implementation of the Convention in
the United States.

(b) (2) The provisions of this chapter
are in addition to and not in lieu of the
provisions of the Convention.

RK
(b)(4) The Convention and this chapter

empower the court in the United States

to determine_only rights under the
Convention and not the merits of any

underlying child custody __claims.
(Emphasis added).

 

*The International Parental Kidnapping Crime Act (IPKCA), 18 U.S.C. 1204 (1993) makes it a
federal felony to remove a child from the USA or to retain a child (who has been in this country)
outside the USA with intent to obstruct the lawful exercise of parental rights, it does not pertain to a
parent bringing a child into the USA and retaining the child here against the language of a clear
order from another country which gives a parent in that other country parental rights. However, the
core values enunciated by IPKCA are clearly applicable to the case at bar.

Complaint - Page 2 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 3 of 15

1.4 The Petitioner asks this Honorable Court to take Judicial Notice of the
ICARA Regulations, 22 CFR Part 94 - International Child Abduction (Exhibit 4).

1.5 As described in detail below, the parties’ child was removed from Brazil
on November 224, 2020 without the Petitioner’s knowledge or consent.
Respondent’s sister, Kamilla Aquino De Souza (“Kamilla”), picked up the child on
November 19%, 2020, from Petitioner’s mother’s home without Petitioner’s consent.
Kamilla later explained to Petitioner that she would take the child to a medical
consultation and then to her aunt’s nearby farm for a visit. It was not unusual for
Kamilla to take the child to visit her family in Brazil and she had recently had a
medical procedure which could have required a follow up. Kamilla informed the
Petitioner that she would return the child on November 22°*, 2020 at 3:00 p.m. and
he had no reason to suspect that she would not return the child at that time. On
November 21%, 2020, and throughout the day of November 22"4, 2020, Petitioner
attempted to contact the child and Kamilla, but his calls were not answered or
returned. On November 224, 2020, at 11:05 p.m., and just before Kamilla boarded
an international flight to Massachusetts with the child, she responded to Petitioner
and let him know her phone had died and that the child was asleep, so she would
return the child to the Petitioner the following day. On November 23", 2020, when

the child was not returned and Petitioner was unable to get in contact with Kamilla or

Complaint - Page 3 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 4 of 15

the child, he went to Kamilla’s home where he was informed that she had left with the
child for the United States. At 8:00 p.m. on November 23", 2020, Respondent
contacted Petitioner to inform him that the child was with her in the United States
and that she would not be returning her to Brazil. On November 24", 2020,
Petitioner went to multiple police stations, filed a police report, term of occurrence
with the Court of Childhood and Youth, and a declaration at the MPMG Contagem.

1.6 Petitioner subsequently began the process of seeking the return of the
child, pursuant to the Convention, by reaching out to the Central Authority in Brazil,
through which he submitted a request for return under article 8 of the Convention
(Exhibit 5). The Central Authority in Brazil eventually put him in touch with the
United States Central Authority. Petitioner has engaged your undersigned counsel to
assist with his return efforts.

1.7. Because the Respondent continues to wrongfully retain the parties’ child
in Massachusetts, today, April 21, 2021, the Petitioner is herewith filing this civil
action, seeking a return of the child to Brazil and other associated relief.

1.8 The Petitioner's actions, as described in J] 1.6 and 1.7, respectively, are
each sufficient to comply with the Convention's one-year jurisdictional requirement.

1.9 Before the parties’ child was secretly removed from Brazil and retained

in the United States, Petitioner was exercising his rights to custody. Between

Complaint - Page 4 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 5 of 15

December of 2018, when Respondent moved to the United States, and November of
2020, when the child was wrongfully removed, the child lived full time with Petitioner
in Brazil.

1.10 Venue is based on the presence of the child in this District at 11 Stuart

 

Street, Apartment 3, Everett, MA, as of the commencement of this action.

2.0 SUMMARY OF RELIEF REQUESTED.

2.1. This complaint secks the immediate return to Brazil of the parties’ minor
child, SV, who was born in Brazil and is now age 7 (hereafter referred to as CHILD
or SV) and who was wrongfully removed from Brazil by the Respondent's sister, at
the behest of the Respondent, and taken by Respondent’s sister, at the behest of the
Respondent, to this District and thereafter wrongfully retained in this District by the
Respondent.

2.2 This complaint asks this court to not take plenary or subject matter
jurisdiction over issues of child custody, visitation or support, but jurisdiction only for
the purpose of entering of: (a) an order the child be returned to Brazil, which is the

child's habitual residence; and (b) all necessary collateral orders.

Complaint - Page 5 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 6 of 15

3.0 PARTIES.

3.1 The Petitioner, DANILO DE PAULA VIEIRA (hereafter FATHER),
now age 33 FN3 was born in Brazil and has lived his entite life in Brazil. FATHER’S
address is Rua Jofo Paulo de Amorim, 109, Bairro Industrial, Contagem/MG, CEP:
32.235-280.

3.2 The Respondent, DJAIANE AQUINO DE SOUZA (hereafter
MOTHER), now age 31, was born in Massachusetts but raised in Brazil. Mother
lived in Brazil until December 2018, when she moved to the United States. She has
lived continuously in the United States ever since. Upon information and belief,
MOTHER has been living in Massachusetts with the parties’ CHILD. Upon
information and belief, MOTHER’S address is 11 Stuart Street, Apartment 3,

Everett, Massachusetts, 02149.

40 FACTUAL BACKGROUND.
4.1 The parties were never married, but were romantically involved from
January, 2009 to November, 2020. The parties both lived in Brazil for most of their
relationship. They continued their relationship long distance once MOTHER

moved to Massachusetts. FATHER has lived in Brazil his entire life.

 

3 The dates of birth of the parties and their child are not set forth in this complaint in

Complaint - Page 6 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 7 of 15

4.2 The parties have one child, SV, born in January, 2014 in Contagem,
Brazil.

43 CHILD is, by virtue of her birth, a citizen of Brazil. By virtue of her
parentage, she is also a citizen of the United States of America.

4.4 CHILD has been issued a passport from the United States of America.

4.5 MOTHER left Brazil and moved to the United States in December of
2018. MOTHER left CHILD in Brazil with FATHER.

4.7 Between December of 2018 and November 224, 2020, FATHER had
sole physical custody of CHILD.

4.10 When MOTHER’S sister, Kamilla Aquino de Souza, and child departed
from Brazil on November 2274, 2020, FATHER had no idea that Kamilla was taking
the child out of the country and that Kamilla planned to bring the CHILD to the
United States on behalf of MOTHER. Neither Kamilla nor MOTHER consulted
with FATHER tegarding this removal and FATHER did not consent to Kamilla
taking the child out of the country. While FATHER had previously signed a general
travel authorization in CHILD’s Brazilian passport at MOTHER’S request, he did
not authorize her permanent removal from Brazil nor her retention in the United

States. Further, at the time of CHILD’s removal from Brazil, FATHER believed

 

order to comply with applicable Privacy Rules.

Complaint - Page 7 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 8 of 15

CHILD’S Brazilian passport wasn’t valid. MOTHER never consulted FATHER
on her plan to remove CHILD from Brazil.

411 FATHER has frequently attempted contacting MOTHER and
CHILD since removal in November of 2020. MOTHER only occasionally
responds and allows sporadic contact with CHILD. As this is being filed, FATHER
has had no contact with the CHILD in more than fifteen (15) days.

412 MOTHER has violated the Convention and ICARA.

5.0 CURRENT CONTROVERSY.

5.1 On November 19, 2020, without FATHER’S knowledge or consent,
MOTHER’S sister, Kamilla, took CHILD from CHILD’S paternal grandmother’s
home in Brazil. Kamilla told FATHER that she was taking CHILD for a medical
consultation as a follow up to medical procedure CHILD had on October 8", 2020
and that after the medical consultation she would take CHILD to visit her maternal
grandpatents for a few days and return CHILD to FATHER at 3:00 p.m. on Sunday
November 224, 2020. CHILD frequently visited MOTHER’S family in Brazil, and
FATHER had no reason to suspect she was planning to remove CHILD from the
country on behalf of MOTHER and that MOTHER was planning to retain

CHILD in the United States.

Complaint - Page 8 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 9 of 15

5.2 Prior to the removal of the CHILD to the United States, FATHER
had full and sole physical custody of the child for almost two consecutive years, as
MOTHER had moved to the United States by herself.

5.33 MOTHER moved to the United States in December of 2018 with very
few financial resources, and, at least until the beginning of 2020, lived in a rented
room in an apartment, because she was unable to afford an apartment of her own.
While FATHER is able to financially provide for CHILD in Brazil, he is concerned
about the high cost of living in the United States and MOTHER’S unstable financial
status.

5.4 CHILD is being wrongfully retained by MOTHER in this District.
FATHER believes CHILD is being wrongfully withheld at an apartment occupied
by MOTHER.

5.5 MOTHER has refused to provide FATHER with consistent access to
CHILD and has repeatedly blocked him on WhatsApp, FATHER’s primary mode
of communication with MOTHER and CHILD. As of this date, FATHER has
had no access to CHILD for the last fifteen (15) days.

5.6 MOTHER’s conduct constitutes both a wrongful removal and
wrongful retention of CHILD in the United States within the meaning of Article 3 of

the Convention.

Complaint - Page 9 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 10 of 15

6.0 IRREPARABLE HARM.

6.1 MOTHER’s wrongful retention of CHILD from FATHER and from
Brazil has caused immediate and irreparable harm to both CHILD and FATHER.

6.2 MOTHER’s violation of the Convention has attempted to divest the
courts of Brazil of their exclusive jurisdiction over issues of CHILD’s legal and
physical custody, to the irreparable harm of CHILD and FATHER.

6.3 The above described conduct of MOTHER continues to cause
irreparable harm to both CHILD and FATHER.

64 MOTHER’s wrongful removal and retention of CHILD in this
District has improperly interrupted and, in fact cat FATHER out of CHILD'S life
attempting to sever the close and loving relationship between FATHER and
CHILD. In doing so, MOTHER also interrupted CHILD’s schooling in Brazil,
causing irreparable harm to CHILD. Now, CHILD is being retained in
Massachusetts where the primary language spoken is English, CHILD does not
speak or understand English.

6.5 An Order of Notice and a speedy hearing are required to ameliorate the
irreparable harm to CHILD and FATHER and, as well, to comply with the

Convention and ICARA.

Complaint - Page 10 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 11 of 15

7.0 THE LAW OF BRAZIL RELEVANT TO THIS MATTER.

7.1. In Brazil both FATHER and MOTHER have legal rights and
responsibilities for minor children born out of wedlock. FATHER acknowledged
parentage and appears on CHILD’s birth certificate. MOTHER did not have a

right to unilaterally remove CHILD from the country without the consent of

FATHER.

8.0 BASIS FOR EX PARTE RELIEF.

8.1 MOTHER has no permanent ties to Massachusetts. MOTHER can
up and leave this District and Massachusetts with CHILD far more easily than she
permanently left Brazil.

8.2 a. FATHER has a fact-based genuine concern and fear that if
MOTHER is given advance knowledge of this action, she will act to further remove
CHILD and take steps to further hide their whereabouts. In addition to
Massachusetts, Mother has family in Florida and Texas, so she could easily further
illegally remove CHILD out of Massachusetts.

b. Therefore, FATHER seeks ex part orders prohibiting the

CHILD from being removed from this Commonwealth.

Complaint - Page 11 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 12 of 15

9.0 RELIEF REQUESTED.

WHEREFORE, FATHER tespectfully requests this Honorable Coutt:

91 Issue an Order prohibiting the CHILD from being removed
temporarily or permanently from this Commonwealth pending resolution of or
further orders in this case.

9.2 Issue an Order of Notice.

9.3. Upon the Return of the Order of Notice to find:

a. that MOTHER's conduct constitutes a wrongful removal and
retention of CHILD in the United States; and

b. that, at the time of the wrongful removal and retention,
FATHER was exercising his custodial, parenting and visitation rights (as defined
under Brazilian law) within the meaning of Article 3 of the Convention.

9.4 Upon the Return of the Order of Notice to enter orders:

a. for the immediate return of CHILD back to her habitual
residence in Brazil at MOTHER’S expense;

b. requiring MOTHER to immediately deliver the CHILD back to
Brazil or, in the alternative, to pay the costs for FATHER or a family member who
may be designated by FATHER to immediately travel to Massachusetts for the sole

purpose of receiving custody of the CHILD to escort her back to Brazil;

Complaint - Page 12 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 13 of 15

C. requiring MOTHER to immediately deliver CHILD’s United
States and Brazilian passports to the Clerk of this Court and to order that the said
Clerk, in turn, deliver said documents to FATHER or to whomever will transport the
CHILD back to Brazil;

d. that the Everett police, Massachusetts Police and Deputy Sheriffs,
and any other law enforcement agencies of the Commonwealth of Massachusetts be
permitted to serve the summons on MOTHER and said documents, pursuant to the
orders requested in herein.

e. that MOTHER may not apply for any United States passports,
ot Brazilian passports for CHILD; and

f. to provide certified copies of the Order(s) to the US Department
of State, Office of Passport Policy and Advisory Services, 1111 19th Street N.W.,
Suite 260, Washington, D.C. 20522-1705 and to the appropriate Brazilian authorities;

9.5. to hold a prompt hearing on the prayers of this Complaint;

9.6 to order that all matters relating to CHILD, including custody, care,
control, access, abuse prevention, and visitation be heard in Brazil, pursuant to the
applicable provisions of Federal law, including the Hague Convention;

9.7 to restrain MOTHER from commencing any court action concerning

CHILD in any United States court, including restraining her from filing any action in

Complaint - Page 13 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 14 of 15

any Massachusetts state court for any reason relating to CHILD or FATHER;
9.8 to order MOTHER to pay FATHER’s expenses, costs and legal fees
as requited by ICARA, 42 U.S.C. 11607 (b) (3); and

99 to make such further orders as this Honorable Court deems mete and

just.
April 22, 2021 Respectfully submitted,

Danilo De Paula Vieira,
By his attorneys,

By: Wendy ©. Hickey

Wendy O. Hickey, BBO #657457
Brick, Jones, McBrien & Hickey LLP
233 Needham Street, Suite 203
Newton, MA 02464

P: (617) 494-1227; fax at 8612

wendy(@brickjones.com

Complaint - Page 14 of 15
Case 1:21-cv-10697-WGY Document1 Filed 04/27/21 Page 15 of 15

VERIFICATION
I, Danilo De Paula Vieira, state that the facts contained within this complaint are true to the
best of my knowledge and belief, and as to those upon belief, I believe them to be true,

Signed under the pains and penalties of perjury this 22“? day of April, 2021.

hanite de Panta Vitinn

 

Complaint - Page 15 of 15
